Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152567                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152567
                                                                    COA: 317527
                                                                    Oakland CC: 2012-241894-FH
  DANIEL HORACEK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 15, 2015
  judgment of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In particular, the prosecutor shall address: (1) what exigencies, if
  any, existed at the time of the defendant’s warrantless arrest, see People v Oliver, 417
  Mich 366, 384 (1983), citing United States v Bulman, 667 F2d 1374, 1384 (CA 11, 1982)
  (“[T]he exigent circumstances doctrine is applicable only within the narrow range of
  circumstances that present a real danger to the police or the public or a real danger that
  evidence or a suspect might be lost.”); (2) whether those exigencies justified the
  defendant’s warrantless arrest; (3) whether the defendant’s plea in this case was made
  conditional in light of the tacit consent of the trial court and the prosecutor; (4) whether
  MCR 6.301(C)(2) fully incorporates the conditional plea procedure in People v Reid, 420
  Mich 326 (1984), see MCR 6.301, Comments; and (5) if there was a Fourth Amendment
  violation, whether the defendant is entitled to withdraw his plea.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 6, 2016
           p0503
                                                                               Clerk